Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, elements (4) and (5) that claim a “purchase ratio comprising (3):(1) or (5) a click ratio comprising (3):(2) is indefinite as it is unclear whether applicant intends these to be a ratio referring to the elements (3), (1), and (2) or a ratio of 3:1 and 3:2.  For purposes of examination, the examiner treats this as a ratio of 3:1 and 3:2. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to identifying similar images which is akin to organizing human activity and a mental process (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

determining one or more nearest neighbors for an item; 
ranking the one or more nearest neighbors;
re-ranking the one or more nearest neighbors 

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are:
training a visual similarity model; 
using the visual similarity model;
using a learning-to-rank algorithm;
facilitating altering a graphical user interface (GUI) displaying the item based upon the one or more nearest neighbors, as re-ranked. 

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include: 
one or more processors; and 
one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 USC 103 as being unpatentable over US 2020/0210763, Lin et al. (hereafter Lin)

1. A system comprising:
one or more processors; and 
one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform: (Lin Fig 13, processor and memory)
training a visual similarity model; (Lin ¶7-8 training a visual similarity model)
determining one or more nearest neighbors for an item using the visual similarity model, as trained; (Lin ¶26 determines similar images)
ranking the one or more nearest neighbors using results of the visual similarity model, as trained; (Lin ¶37 ranking images)
re-ranking the one or more nearest neighbors using a learning-to-rank algorithm; and (Lin ¶80 re-ranks the top images) 
facilitating altering a graphical user interface (GUI) displaying the item based upon the one or more nearest neighbors, as re-ranked. (Lin ¶123 displays the images)  

Lin does not explicitly disclose that the re-ranking uses a learning-to-rank algorithm.  However,
it would have been obvious to use a machine-learned model for re-ranking under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:

Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Lin’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles.

Claim 11 is rejected under a similar rationale. 

Claims 2-9, 12-19, are rejected under 35 USC 103 as being unpatentable over Lin in view of US 2002/0019763 Linden et al. (hereafter Linden) 
	

Lin does not disclose
2. The system of claim 1, wherein:
the learning-to-rank algorithm is trained on user engagement data of the item displayed on a website viewed by one or more users.  

Linden ¶179 discloses the use of clickstream (history of the user’s viewed products) to provide recommendations of products.  It would have been obvious to use machine learning to train on a user’s history as a known technique to a known device (Linden’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles cited with respect to claim 1 above.  It further would have been obvious to utilize a clickstream for purposes of using user specific item histories for identifying substitutes for products among other reasons as taught by Linden (¶116-118). 

Claim 12 is rejected under a similar rationale. 

3. The system of claim 2, wherein features of the user engagement data comprise at least one of:
(1) a respective purchase of a respective nearest neighbor of the one or more nearest neighbors after the one or more users have viewed the item; 
(2) a respective click of the respective nearest neighbor of the one or more nearest neighbors after the one or more users have viewed the item; 
(3) a respective view of the respective nearest neighbor of the one or more nearest neighbors after the one or more users have viewed the item, and have not clicked on the respective nearest neighbor; 
(4) a purchase ratio comprising (3):(1); or 
(5) a click ratio comprising (3):(2). (Linden ¶179 clickstream)

Claim 13 is rejected under a similar rationale. 


4. The system of claim 1, wherein the one or more nearest neighbors comprise substitutes for the item.  (Linden ¶118 substitutes (note that this claim is given little patentable weight the classification of the nearest neighbor is arbitrary))

It would have been obvious to modify the system of Lin to include Linden for the reasons as described with respect to claim 2.

Claim 14 is rejected under a similar rationale. 

5. The system of claim 1, wherein the learning-to-rank algorithm comprises: 
a pointwise algorithm; 
a pairwise algorithm; or 
a listwise algorithm. (Linden ¶81 pairs) 

It would have been obvious to modify the system of Lin to include Linden for the reasons as described with respect to claim 2.

Claim 15 is rejected under a similar rationale. 

6. The system of claim 1, wherein training the visual similarity model comprises: 
training, in parallel, an image similarity model and a textual similarity model, wherein the visual similarity model comprises the image similarity model and the textual similarity model.  (Linden ¶52 similarity using item descriptions)

It would have been obvious to modify the system of Lin to include Linden for the reasons as described with respect to claim 2.

Claim 16 is rejected under a similar rationale. 

7. The system of claim 6, wherein:
the image similarity model is trained on one or more images of the item and one or more images of the one or more nearest neighbors; and (Lin ¶ 7-8 trains images; Linden ¶52 trains item descriptions) 
the textual similarity model is trained on one or more non-image features of the item and one or more non-image features of the one or more nearest neighbors.  (Linden ¶52 using item descriptions in the similarity model) 

Claim 17 is rejected under a similar rationale. 

8. The system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform:
after ranking the one or more nearest neighbors and before re-ranking the one or more nearest neighbors, pre-processing the one or more nearest neighbors.  (Lin ¶80 processes the first ranking prior to the re-ranking) 

Claim 18 is rejected under a similar rationale. 

9. The system of claim 8, wherein pre-processing the one or more nearest neighbors comprises:
excluding a first nearest neighbor of the one or more nearest neighbors when the first nearest neighbor of the one or more nearest neighbors is outside a hierarchical level of the item in a hierarchical categorization.  (Linden ¶166-167 excludes the items outside a designated group or category) 

It would have been obvious to modify the system of Lin to include Linden for the reasons as described with respect to claim 2.

Claim 19 is rejected under a similar rationale. 

Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Lin and Linden in view of US patent 7,680,703, Smith. 

Lin and Linden do not disclose
10. The system of claim 1, wherein facilitating altering the GUI displaying the item based upon the one or more nearest neighbors, as re-ranked, comprises: 
inserting the one or more nearest neighbors, as re-ranked, into an electronic carousel configured to sequentially display the one or more nearest neighbors in an order defined by the re-ranking.  (Smith Fig 6 displays a carousel of recommended items) 

It would have been obvious to provide a carousel to sequentially display the one or more items for the purposes of providing a way to display the recommended items as taught by Smith. 

Claim 20 is rejected under a similar rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684